Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

“132 Declaration”
The Applicant’s “132 Declaration” filed on 5/20/2022 has been recorded. Claims 1-5 have been canceled; Claims 10-11 have been amended. 

Claim rejoining
Claims 10-13 are rejoined. 
Claims 10-13 are previously withdrawn from consideration as a result of an election/restriction requirement dated 09/15/2021. Pursuant to the procedures set forth in MPEP § 821.04, the claims 10-13 (process claims), therefore the restriction/election as set forth in the Office action mailed on 09/15/2021, is hereby withdrawn and claims 10-13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6-13 remain for examination, and claim 6 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claims 6-9 under 35 U.S.C. 103 as being unpatentable over Obata et al (WO 2016/132680 A1, corresponding to US-PG-pub 20180057916 A1 (US 10,626,485 B2), listed in IDS filed on 6/23/2020, thereafter PG’916) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 5/20/2022 and the Applicant’s “132 Declaration” filed on 5/20/2022.
Previous rejection of Claims 6-9 under 35 U.S.C. 103 as being unpatentable over Kawasaki et al  (WO 2016/021193 A1, listed in IDS filed on 12/20/2021, corresponding to US-PG-pub 20170204490 A1, thereafter PG’490) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 5/20/2022 and the Applicant’s “132 Declaration” filed on 5/20/2022.

Allowable Subject Matter
Claims 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claim 6, the Applicant’s "Amendments/remarks with amendment” filed on 5/20/2022 is sufficient to overcome the previous rejection of claims 6-9 since the Applicant’s "Amendments/remarks with amendment” filed on 5/20/2022 has show the criticality of the key process for the claimed property or microstructures, for example: ration of RA, KAM (cl.6) and mainly of lower bainite (cl.10 and 11). Since claims 7-13 depend on claim 6, these claims also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734